Title: From George Washington to George Clinton, 25 June 1781
From: Washington, George
To: Clinton, George


                        Sir

                            Head Quarters New Windsor June 25th 1781.
                        
                        As an attempt is determined on to reduce New York to our power. I am under the Necessity of calling on your State for an aid of Militia, especially as I cannot dispense with recalling the regular Troops now on the Frontiers,
                            wishing to ease a State so harrassed as yours has been, as much as possible, consistent with the Importance of the intended Operation, I can only request Eight hundred Men.
                        But as- on some critical Emergency, I may be driven to intreat a farther aid, permit me to recommend It to Your Excellency to request of your Legislature to invest You with adequate Powers for the Purpose, Should You not already have
                            them. I am with great Regard & Esteem Your Excellency’s Most Obedt Servt
                        
                            Go: Washington
                        
                    